Citation Nr: 1550094	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  14-10 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for melanoma of the face.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from Janaury 1964 to January 1968 and from January 1991 to January 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Hartford, Connecticut.  

In June 2014, the Veteran appeared at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he currently has melanoma of the face, which is related to his period of service, either through exposure to Agent Orange while in Vietnam or through sun exposure while in service.  

At his June 2014 hearing, the Veteran testified that he was exposed to an extensive amount of Agent Orange through his work on aircrafts and the flight line while in Vietnam.  He indicated that he loaded Agent Orange, Purple, and Green on the planes.  He reported being in a tee-shirt on most occasions when performing these duties.  The Veteran indicated that he spent most of his time outside, not wearing a hat.  He noted that the hats would blow off from the aircraft wind.  He indicated that while he used his own personal sunblock on occasion, the Agent Orange made it sticky and not useful.  The Veteran stated that subsequent to service, he did not work in an outside environment.  The Veteran reported that he had been placed in a dioxin study as he had had so much exposure to Agent Orange while in Vietnam.  The Veteran indicated that he was not given any protective gear when working with the various dioxins.  He further reported that he really had nothing to protect him from the sun when working on the planes.  

In a February 2013 treatment record, the Veteran was noted to be status post malignant melanoma in situ of the right cheek in May 2011.  The Veteran was noted to have chronic sun damage manifested by lentigines and dyspigmentation on his extremities and face.  The examiner indicated that melanoma was a malignancy well documented to be a direct effect of chronic sun exposure.  The Veteran was noted to have received chronic sun exposure while in the military.  

To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of any current malignant melanoma of the face, or its residuals, and its relationship, if any, to his period of service, to include as a result of sun or Agent Orange exposure.  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Given the foregoing, the Veteran should be afforded a VA examination to determine the nature and etiology of any current melanoma of the face, and its relationship, if any, to his period of service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all treatment records of the Veteran from all identified VA facilities from June 2013 to the present and associate them with the record.  

2.  Schedule the Veteran for a VA skin examination, by a physician, to determine the nature and etiology of any current melanoma of the face, or residuals thereof.  All indicated tests and studies should be performed and all findings must be reported in detail.  The entire record must be made available to the examiner and the examiner should note such review in his/her report. 

The examiner is requested to render the following opinions: Does the Veteran currently have melanoma of the face, or residuals thereof?  If so, is it at least as likely as not (50 percent probability or greater) that the Veteran's current melanoma of the face, or residuals thereof, had its onset in service or is otherwise related to his period of service, to include as a result of exposure to Agent Orange and/or sun exposure in service?  Complete detailed rationale must accompany any opinion that is rendered.

3.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner. 

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




